Citation Nr: 1719710	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a compensable initial rating for hyperhidrosis.

2.  Entitlement to a rating in excess of 10 percent for tinea versicolor with fungal infection.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the appeal was later transferred to the RO in Wilmington, Delaware.

In September 2012, the Veteran testified at a videoconference hearing.  However, a written transcript of the proceeding could not be produced.  Thus, the Veteran testified at another Board hearing in April 2014.  The transcript of the hearing is of record.

In June 2014, the Board remanded the claims on appeal for further development.  

In June 2014, the Board had also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  With respect to this remanded issue, in a November 2016 Decision Review Officer (DRO) decision, the RO granted service connection for PTSD.  As a result, this issue has been resolved and is not before the Board.


FINDING OF FACT

The Veteran died on January [REDACTED], 2017, during the pending appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claims for entitlement to a compensable initial rating for hyperhidrosis, entitlement to a rating in excess of 10 percent for tinea versicolor with fungal infection and entitlement to a TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Veteran's death was verified by records from the Social Security Administration.  Those records list his date of death as January [REDACTED], 2017.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal for a compensable initial rating for hyperhidrosis is dismissed.

The appeal for a rating in excess of 10 percent for tinea versicolor with fungal infection is dismissed.

The appeal for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


